 In the Matter of ARMOUR AND COMPANYandUNITED MEAT PACKINGWORKERS, LOCAL No. 117Case No. R-611.-Decided April 15, 1938Meat Packing Industry-Investigation of Representatives:controversy con-cerning representation of employees:refusal by employer to recognize petitioningunion as exclusive representative-UnitAppropriate for Collective Bargaining:production employees and truck drivers; no controversy asto-Representatives:proof of choice:union membershipcards-Certification of Representatives:uponproof of majority representation.Mr. Lester M. Levin,for the Board.Mr. Walter C. Kirk,for the Company.Mr. James Robb,for the United.Mr. Harry E. Selekman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 28, 1937, United Meat Packing `Yorkers, Local No. 117,1filed with the Regional Director for the Eleventh Region (Indianapo-lis, Indiana) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of Armourand Company, Indianapolis, Indiana, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On December 14, 1937, the National LaborRelations Board, herein called the Board, acting pursuant to SectionQ (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On January 28, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and'At the hearing the petitioner moved to amend its petition by substituting UnitedPacking House Workers Industrial Union, Local No. 566, herein called Local No. 566,for United Meat Packing Workers, Local No. 117,herein called Local No. 117.The mo-tionwas allowed over the objection of the Company.This question will be furtherdiscussed in Section III, infra.613 614NATIONAL LABOR RELATIONS BOARDupon Local No. 117. Pursuant to the notice, a hearing was held onFebruary 17, 1938, at Indianapolis, Indiana, before Charles Whitte-more, the Trial Examiner duly designated by the Board. The Boardand the Company were represented by counsel, Local No. 566 by itsofficial.All participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY 2Armour and Company, an Illinois corporation, operates a plantat Indianapolis, Indiana, where it is engaged in the slaughtering oflivestock and processing of various products. It purchases approxi-mately 15 per cent of the livestock from points outside the State ofIndiana and ships approximately 43 per cent of its finished productsoutside Indiana.During the fiscal year ending October 30, 1937, itpurchased and slaughtered over 168,000 animals, amounting to atotal value of $6,572,000.During the same period, the plant shippedout of the State approximately 71,500,000 pounds of product, witha total value of $10,400,000.II.THE ORGANIZATION INVOLVEDUnited Packing House Workers Industrial Union, Local No. 566,is a labor organization affiliated with the Committee for IndustrialOrganization, admitting to its membership all production employeesand truck drivers of the Company, excluding supervisory employees,watchmen, salesmen, and office workers.III.THE QUESTION CONCERNING REPRESENTATIONDuring April and May 1937, the plant was organized by a repre-sentative of the United Automobile Workers Union, and applicationcards of United 'AutomobileWorkers of America, Local No. 226,were signed by 236 employees of the Company. On June 8, 1937, acharter was granted by the Committee for Industrial OrganizationtoUnited Meat Packing Workers, Local No. 117, conferring juris-2 The facts set forth in this section are taken from Board Exhibit No.4, a stipulationentered into by the Company and the Board. DECISIONS AND ORDERS615diction over the employees of the Company, the Kingdon Meat Pack-ing Company, and the Wadley Poultry Company. On June 20,the financial secretary of Local No. 226 transferred the applicationcards signed by employees of the Company to Local No. 117. OnJune 21, Local No. 117 claimed to represent a majority of the em-ployees of the Company, demanded recognition as the exclusivebargaining agent for such employees, and submitted a contract tothe Company.Negotiations regarding the contract were continueduntil July 29, 1937, at which time the Company stated to Local No.117 that it would not sign any contract with Local No. 117 and re-fused to recognize Local No. 117 as the bargaining agent except forits own members.In September 1937, the Committee for Industrial Organizationgranted to Local No. 566 a charter conferring jurisdiction over em-ployees of the Company and at the same time limited the jurisdictionof Local No. 117 to employees of the Kingdon Meat Packing Com-pany.At the hearing, the Company contended that since Local No.117 rather than Local No. 566 had requested exclusive bargainingrights no question concerning representation had arisen.The Com-pany also objected to an amendment changing the name of the peti-tioning union to United Packing House Workers Industrial Union,Local No. 566, claiming that such an amendment created an entirelynew proceeding.These contentions of the Company are withoutmerit.The evidence shows that membership of Local No. 566 iscomposed of employees of the Company who were, prior to Septem-ber 18, included within the membership of Local No. 117; that bothLocal No. 566 and Local No. 117 are affiliated with the Committeefor Industrial Organization ; and that the committee of Local No.117 which negotiated with the Company was acting on behalf of thesame employees which Local No. 566 now represents.The evidencealso shows that at the hearing Local No. 566 claimed that it repre-sented a majority of the employees of the Company.We find that a question has arisen concerning representation ofemployees of the Company.IV. TIIE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE1,Te find that the question, concerning representation which hasarisen, occurring in connection with the operation of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.80618-38-voL vi--40 616NATIONALLABOR RELATIONS BOARDV. THE APPROPRIATE UNITThe Company and Local No. 566 stipulated at the hearing thatthe appropriate unit should consist of production employees andtruck drivers of the Company, excluding supervisory employees,watchmen, salesmen, and office workers.We find that the production employees and truck drivers of theCompany, excluding supervisory employees, watchmen, salesmen,and office workers, constitute a unit appropriate for the purpose ofcollective bargaining and that said unit will insure to employees ofthe company the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.TIIE DETERMINATION OF REPRESENTATIVESThe Company introduced in evidepce its pay roll as of February,12, 1938, showing 287 employees within the unit which we have foundto be appropriate.The financial secretary of Local No. 566 testi-fied at the hearing that the total number of members of Local No.566 on February 15, 1938, was 252.The Company did not disputethis.Local No. 566 introduced in evidence United Packing HouseWorkers Industrial Union cards signed on February 15 and 16, 1938,by 163 employees of the Company. The evidence indicated that agreater number would have been signed but for the fact that alarge number of employees had recently been laid off because of aseasonal drop in production.The Company objected to the intro-duction of these cards, on the ground that they did not name LocalNo. 566 but merely designated United Packing House WorkersIndustrial Union and the Committee for Industrial Organization asbargaining representatives for those signing the cards.Since LocalNo. 566 is a local of the United Packing House Workers IndustrialUnion, an affiliate of the Committee for Industrial Organization, wefind the contention of the Company to be without merit. It wasthereafter stipulated that a list compiled from the names on thesecards should be substituted in evidence in place of the original cards.A comparison of the membership list and the pay roll of February12, 1938, reveals that of the 287 employees in the appropriate unit,149 were members of Local No. 566.We find that Local No. 566 has been designated and selected by amajority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining. It is, therefore,the exclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : DECISIONS AND ORDERSCONCLUSIONS OF LAW6171.A question affecting commerce has arisen concerning repre-sentation of employees of Armour and Company, Indianapolis, In-diana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.The production employees and truck drivers of the Company,excluding supervisory employees, watchmen, salesmen, and officeworkers, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.United Packing House Workers Industrial Union, Local No.566, is the exclusive representative of all the employees in such unitfor the purposes of collective bargaining, within the meaning ofSection 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Packing House Workers Indus-trialUnion, Local No. 566, has been designated and selected by amajority of the production employees and truck drivers of Armourand Company, Indianapolis, Indiana, excluding supervisory em-ployees, watchmen, salesmen, and office workers, as their representa-tive for the purposes of collective bargaining, and that, pursuant tothe provisions of Section 9 (a) of the Act, United Packing HouseWorkers Industrial Union, Local No. 566, is the exclusive represent-ative of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.